The opinion of the court was delivered by
Williams, Ch. J.
It is a rule well settled, that a warranty of the quality of personal property sold must be made at the sale j that if made either before or after, no action can be maintained thereon. It is also a familiar principle, that no parol evidence is admissible to vary, or alter a written contract, or to add a new stipulation or condition thereto, when the parties have-reduced their contract to writing. Neither can the parties give parol evidence of such contract, although the written contract máy be inadmissible in evidence, for want of a stamp. Whenever there is a sale, and either a bill of sale or a sale note given, such bill or sale note is the evidence of the contract, and cannot be varied. The cases of Hodges v. Drakeford, 1 New Rep. 270, Rolleston v. Hibbert, 3 Term Rep. 406, Gardiner v. Gray, 4 Camp. 144, fully establish this principle. The bill, executed by Train & Co. to Wood, in January, 1832, was a sale note, or bill of sale, and, as such, evidence of the contract. It described the property sold ; that it was bought by Wood of them, and they had received their pay therefor. It was the proper and legitimate evidence of the sale, and of the terms and conditions thereof. If a warranty of the quality of the property, then sold, had been contemplated by the parties, it should have been inserted in the writing then executed. To admit parol evidence of a warranty, would in effect be to require that one *288Part a contract should be proved by the writing, which was executed, and to ■ permit another, and an essential part of the same contract, to be proved by parol. This, we think, could not be permitted, and the result is, that it was not competent for the defendant to prove an express warranty, by the deposition introduced. The court, therefore, correctly directed the verdict to pass for the plaintiff.
It is unnecessary to pass upon the other question, any further than to say, that the declaration, in effect, was not framed to meet any evidence oí a deceit in the sale of the hides, nor do we see any thing in the deposition, tending to prove either a deceit, or a fraudulent representation, or any thing more than an assertion of the belief of the defendant, as to the quality of the articles sold. If it was intended the vendor should be responsible for the goodness or quality of the articles sold, a warranty should have been required and given; and, none such having been given,' it is very evident that none w.as intended. The judgment of the county court must, therefore, be affirmed.